UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF WISCONSIN
–– –––––––––––––––––––––––– – X

ERIN BAUER in her individual capacity and as :     Case No. 2:20-cv-00215 (PP)
administratrix of the ESTATE OF PAUL BAUER, :
                                             :
                         Plaintiffs,         :
                                             :
         -against-                           :
                                             :
ARMSLIST, LLC and JONATHAN GIBBON,           :

                            Defendants.      :
                                             :
                                             :
–– –––––––––––––––––––––––– – X




                PLAINTIFFS’ NOTICE OF SUPPLEMENTAL AUTHORITY




  CANNON & DUNPHY, S.C.                          BRADY
  595 North Barker Road                          840 First Street NE
  P.O. Box 1750                                  Suite 400
  Brookfield, WI 53008-1750                      Washington, DC 20002
  262-796 3702                                   202-370-8104


  BLANK ROME LLP
  1271 Avenue of the Americas
  New York, New York 10020
  212-885-5130




158383.00601/125843703v.1
          Case 2:20-cv-00215-PP Filed 05/07/21 Page 1 of 12 Document 26
                PLAINTIFFS’ NOTICE OF SUPPLEMENTAL AUTHORITY

        Plaintiffs submits this Notice of Supplemental Authority to inform the Court of Lemmon v.

Snap, Inc., No. 20-55295, ___ F. 3d ___, 2021 WL 1743576 (9th Cir. May 4, 2021), which the

Ninth Circuit Court of Appeals issued after the parties finished briefing Defendants’ pending

motions to dismiss on September 2, 2020. See Bauer v. Armslist LLC et al., No. 20-00215, Dkt.

Nos. 5, 7, 14, 15, 20, 21. In Lemmon, the Ninth Circuit held that Snap, Inc. (“Snap”), which

designed the popular smartphone application, Snapchat, could be liable for causing a high speed

auto accident due to the driver using Snapchat’s “Speed Filter” application, which encouraged

users to superimpose the speed at which their mobile phone was traveling on images posted to

Snapchat.

        Particularly, the court held that Snap did not enjoy immunity under § 230(c)(1) of the

Communications Decency Act (“CDA”) because plaintiffs’ negligence claim did not treat Snap as

a “publisher or speaker,” but as a products manufacturer and designer. The duty that Snap

allegedly violated was the duty to design a reasonably safe product, which sprung from its distinct

capacity as a product designer and was completely independent of its role in monitoring or

publishing third-party content. Lemmon, 2021 WL 1743576, at *7 (“In short, Snap ‘is being sued

for the predictable consequences of’ designing Snapchat in such a way that it allegedly encourages

dangerous behavior. The CDA does not shield Snap from liability for such claims.”) (internal

citation omitted).

        As in Lemmon, under the CDA’s plain language, Plaintiffs’ claims fall outside of the scope

of the CDA’s protection because they do not treat Armslist as a publisher of third-party content,

but seek to impose liability for Armslist’s own content and own computer coding that negligently

designed and created a marketplace that facilitates and encourages illegal gun sales.



                                                 1
158383.00601/125843703v.1
          Case 2:20-cv-00215-PP Filed 05/07/21 Page 2 of 12 Document 26
        A copy of the Lemmon opinion is attached as Exhibit A for the Court’s convenience.


Dated: May 7, 2021                                 By:    CANNON & DUNUPHY, S.C.

                                                          /s/ Brett A. Eckstein
                                                          Patrick O. Dunphy
                                                          State Bar No. 1036964
                                                          Brett A. Eckstein
                                                          State Bar No. 1036964
                                                          595 North Barker Road
                                                          P.O. Box 1750
                                                          Brookfield, WI 53008-1750

                                                          BRADY

                                                          /s/ Jonathan E. Lowy
                                                          Jonathan E. Lowy
                                                          Chief Counsel and Vice President,
                                                          Legal
                                                          840 First Street NE
                                                          Suite 400
                                                          Washington, DC 20002
                                                          202-370-8104
                                                          jlow@bradyunited.org

                                                          /s/ Christa Y. Nicols*
                                                          Christa Y. Nicols *(pro hac vice to
                                                          be filed)
                                                          Litigation and Constitutional
                                                          Counsel
                                                          840 First St., NE, Suite 400
                                                          Washington, DC, 20002
                                                          202-370-8131
                                                          cnicols@bradyunited.org


                                                          BLANK ROME, LLP

                                                          /s/ John D. Kimball*
                                                          John D. Kimball *(pro hac vice to be
                                                          filed)
                                                          1271 Avenue of the Americas
                                                          New York, NY 10020
                                                          (212) 885-5000
                                                          jkimball@blankrome.com


                                               2
158383.00601/125843703v.1
          Case 2:20-cv-00215-PP Filed 05/07/21 Page 3 of 12 Document 26
  EXHIBIT A



Case 2:20-cv-00215-PP Filed 05/07/21 Page 4 of 12 Document 26
Case 2:20-cv-00215-PP Filed 05/07/21 Page 5 of 12 Document 26
Case 2:20-cv-00215-PP Filed 05/07/21 Page 6 of 12 Document 26
Case 2:20-cv-00215-PP Filed 05/07/21 Page 7 of 12 Document 26
Case 2:20-cv-00215-PP Filed 05/07/21 Page 8 of 12 Document 26
Case 2:20-cv-00215-PP Filed 05/07/21 Page 9 of 12 Document 26
Case 2:20-cv-00215-PP Filed 05/07/21 Page 10 of 12 Document 26
Case 2:20-cv-00215-PP Filed 05/07/21 Page 11 of 12 Document 26
Case 2:20-cv-00215-PP Filed 05/07/21 Page 12 of 12 Document 26
